     Case 4:18-cr-02526-JAS-JR Document 60 Filed 09/02/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-02526-001-TUC-JAS (JR)
10                  Plaintiff,                         ORDER
11   v.
12   Nathanael Edwin Dougall,
13                  Defendant.
14
15
16          Pursuant to General Orders 20-13, 20-15, 20-17, 20-18, 20-20, 20-26, and 20-30;
17          IT IS ORDERED that the sentencing hearing currently set for September 25, 2020
18   as to Defendant, Nathanael Edwin Dougall, is RESET/ACCELERATED to September 22,
19   2020 at 03:30 PM before United States District Judge James A. Soto.
20          The Court finds that the hearing in this case cannot be further delayed without
21   serious harm to the interests of justice. See CARES Act, H.R. 748, Section 15002(b)(2)
22   and (b)(4). With Defendant’s consent (after consultation with defense counsel), Defendant
23   may appear via video teleconferencing (or via teleconferencing if video teleconferencing
24   is not reasonably available) for the hearing before this Court. See id. No later than three
25   days before the hearing, defense counsel shall contact the Court’s Courtroom Deputy
26   (Tiffany Dame at tiffany_dame@azd.uscourts.gov) to notify her whether Defendant
27
28
     Case 4:18-cr-02526-JAS-JR Document 60 Filed 09/02/20 Page 2 of 3



 1   will appear via video teleconferencing (or via teleconferencing if video
 2   teleconferencing is not reasonably available) for the hearing.1
 3          If counsel for the Government or Defendant (or probation or pretrial services)
 4   is only able to appear telephonically for the hearing due to extenuating circumstances
 5   in light of the global Coronavirus pandemic2, counsel (or probation or pretrial
 6   services) shall contact the Court’s Courtroom Deputy no later than three days before
 7   the hearing to inform her that they must appear telephonically (counsel, probation,
 8   or pretrial services shall briefly explain why they must appear telephonically in their
 9   email to Ms. Dame)3; counsel shall also be prepared to state on the record at the
10   hearing why a telephonic appearance was necessary.
11          In issuing this Order, the Court has considered the rapidly evolving circumstances
12   pertaining to the global Coronavirus pandemic, which includes, but is not limited to, the
13   following: (a) the President of the United States has declared a public health emergency in
14   response to the spread of the Coronavirus; (b) the Governor of Arizona has also declared a
15   public health emergency; (c) the Chief Judge of this Court has entered General Order 20-
16   18 and previous orders in response to the public health emergency; and (d) potential health
17   risks raised by convening court proceedings.
18
19   1
       If the parties have any logistical inquiries, the parties shall contact Ms. Dame.
     2
       For example, counsel (or someone with whom they may have close contact with), may
20   be in a potentially higher risk population during the global Coronavirus pandemic; the
     Centers for Disease Control and Prevention (“CDC”) have identified numerous populations
21   that may be at higher risk. See, e.g., https://www.cdc.gov/coronavirus/2019-ncov/need-
     extra-precautions/people-at-higher-risk.html (“Based on what we know now, those at high-
22   risk for severe illness from COVID-19 are: •People aged 65 years and older •People who
     live in a nursing home or long-term care facility . . . People of all ages with underlying
23   medical conditions, particularly if not well controlled, including: •People with chronic lung
     disease or moderate to severe asthma •People who have serious heart conditions •People
24   who are immunocompromised . . . Many conditions can cause a person to be
     immunocompromised, including cancer treatment, smoking, bone marrow or organ
25   transplantation, immune deficiencies, poorly controlled HIV or AIDS, and prolonged use
     of corticosteroids and other immune weakening medications . . . •People with severe
26   obesity (body mass index [BMI] of 40 or higher) •People with diabetes •People with
     chronic kidney disease undergoing dialysis •People with liver disease”);
27   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/other-at-risk-
     populations.html (discussing additional categories of people who may need to take extra
28   precautions, including discussions related to pregnancy).
     3
       Counsel shall coordinate with Ms. Dame regarding their telephonic appearance.

                                                 -2-
     Case 4:18-cr-02526-JAS-JR Document 60 Filed 09/02/20 Page 3 of 3



 1         Failure to comply with the court’s order may result in the court summarily
 2   continuing the hearing or the court imposing monetary sanctions on counsel.
 3         Dated this 1st day of September, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
